DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-10 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stickler (US 2017/0190494).
Regarding claim 1, Stickler discloses a mattress shipping unit comprising a mattress (104) and a shipping bag (126), wherein the mattress is in a compressed shipping condition and is completely accommodated in the shipping bag, wherein the shipping bag has a cover which 5is predominantly made of an air-permeable material ([0025]), wherein the predominant air-permeability of the material of the shipping bag is capable of ensuring that volatile compounds, which escape from the mattress during shipping, are released to an environment by enabling a continuous exchange of air between the mattress and the environment of the shipping bag. See Figs. 1-3.  
Regarding claim 2, the cover can be completely made of the air-permeable material. See [0025]. 
Regarding claim 5, the air-permeable material is polypropylene. See [0025].
Regarding claim 6, the cover has a 15bottom and at least one peripheral wall, wherein the bottom can be at least partially made of the air-permeable material. See Figs. 1-3 and [0025]. 
Regarding claim 7, the bottom can be completely made of the air-permeable material.  
Regarding claim 8, wherein the cover has a 20bottom and at least one peripheral wall, wherein the at least one peripheral wall is at least partially made of the air-permeable material. See Figs. 1-3 and [0025].  
Regarding claim 9, the at least one peripheral wall can be completely made of the air-permeable material. See [0025]. 
Regarding claim 10, the shipping bag 25has a closure (132 or sealing at opening). See Figs. 1-3.
Regarding claim 14, a thickness of the cover is selected such that the cover keeps the mattress in the compressed shipping condition. See Abstract. 
Regarding claim 1015, in its compressed shipping condition, the mattress generates a previously known expansion force (FE), and the shipping bag is configured so as to exert a counterforce (FG) in an opposite direction to the expansion force (FE). See claims 6-7. 
Regarding claim 16 the cover is 15configured so as to exert a counterforce (FG) in the opposite direction to the expansion force (FE). See claims 6-7. 
Regarding claim 17, the cover has a predetermined breaking point (134; or anywhere on the cover based on materials used).
Regarding claim 18, the cover has a 20predetermined breaking line (134).  
Regarding claim 19, the predetermined breaking line extends in an axial direction along the cover. See Fig. 3. 
Regarding claim 20, Stickler discloses a mattress shipping unit comprising a mattress and a shipping bag, wherein the mattress is in a compressed shipping condition and is completely accommodated in the shipping bag, wherein the shipping bag has a cover which is predominantly made of an air-permeable material that always permits an exchange of air between the mattress and an environment of the shipping bag while simultaneously ensuring a reliable protection against dirt or damages to the mattress. See Figs. 1-3 and [0025].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Stickler as applied above in further view of Mileti et al. (US 11,166,568).
Regarding claims 3 and 4, Stickler does not disclose the material as claimed. Mileti, which is drawn to a bag, discloses using a textile, wherein the textile is a not-woven textile. See Abstract. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a textile that is non-woven, as disclosed by Mileti, for the bag of Stickler in order to have a flexible but strong bag. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a textile that is not-woven in order to have a flexible but strong bag, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stickler as applied above in further view of Oh (US 2007/0074983).

Regarding claim 11, Stickler does not a drawstring. Oh, which is drawn to a bag, discloses a closure that is a drawstring. See [0024]. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a drawstring as disclosed by Oh on the bag of Stickler in order to secure the bag in a closed position. 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stickler as applied above.
Regarding claims 12 and 13, Stickler does not disclose the dimensions as claimed. It would have been an obvious matter of design choice to have the bag use the claimed dimensions since Applicant has not disclosed that such dimensions solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with what is disclosed by Stickler.

Response to Arguments
Applicant's arguments filed 9/28/2022 have been fully considered but they are not persuasive. Applicant argues that the bag of Stickler is not air-permeable as claimed - the Office respectfully disagrees. Applicant’s specification states that “Polypropylene is […] used as the air-permeable material.” See pg. 5, ll. 16-17. Stickler specifically states that “The bag wall […] may comprise various materials […] In some useful embodiments, the bag wall comprises polymeric film. Polymeric film materials that may be suitable in some applications include: […] polypropylene.” See [0025].
Applicant points to Stickler’s specification about air being expelled from the bag, however, conveniently disregards that stickler states that air may be expelled from the bag “if necessary.” (Emphasis added). See [0051]. Regardless, Stickler specifically states using polypropylene, which applicant’s specification deems to be sufficiently “air-permeable” as claimed.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734